20-11354-shl         Doc 55       Filed 10/02/20 Entered 10/02/20 13:59:50                       Main Document
                                               Pg 1 of 17



Ken Coleman
Josh Neifeld
ALLEN & OVERY LLP
1221 Avenue of the Americas
New York, NY 10020
Telephone:   (212) 610-6300
Facsimile:   (212) 610-6399

Counsel to Ernst & Young Inc., as the Monitor
and Foreign Representative of Peraso Technologies Inc.


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re:
                                                                  Chapter 15
                                           1
PERASO TECHNOLOGIES INC.,
                                                                  Case No. 20-11354 (SHL)
              Debtor in a Foreign Proceeding.


                        NOTICE OF FILING OF THE EIGHTH REPORT
                     OF THE MONITOR IN THE CANADIAN PROCEEDING

              PLEASE TAKE NOTICE that Ernst & Young Inc. is the court-appointed
monitor (the “Monitor”) and authorized foreign representative of Peraso Technologies Inc.
(“Peraso”) in a proceeding (the “Canadian Proceeding”) under Canada’s Companies’
Creditors Arrangement Act, R.S.C. 1985, c. C-36, (as amended, the “CCAA”), pending before
the Ontario Superior Court of Justice, Commercial List (the “Ontario Court”).

               PLEASE TAKE FURTHER NOTICE that on October 1, 2020, the Monitor
served the Eighth Report of the Monitor (Redacted Version) in the Canadian Proceeding, a copy
of which is annexed hereto as Exhibit A, providing the Ontario Court with certain information
regarding, among other things, Peraso’s operations and activities, its request to seal its recent
cash flow forecast, its request to extend the Stay Period under the Ontario Court’s Amended
and Restated Initial Order to October 30, 2020, and the status of a potential settlement with
Ubiquiti Inc.


                                     [Remainder of Page Intentionally Left Blank]



1
         The last four digits of the United States Tax Identification Number, or similar foreign identification
         number, as applicable, for Peraso Technologies Inc. are 8747.
20-11354-shl   Doc 55   Filed 10/02/20 Entered 10/02/20 13:59:50        Main Document
                                     Pg 2 of 17



Dated: New York, New York                   ALLEN & OVERY LLP
       October 2, 2020
                                            /s/ Ken Coleman
                                            Ken Coleman
                                            Josh Neifeld
                                            1221 Avenue of the Americas
                                            New York, New York 10020
                                            Telephone (212) 610-6300
                                            Facsimile (212) 610-6399
                                            ken.coleman@allenovery.com
                                            josh.neifeld@allenovery.com

                                            Counsel to Ernst & Young Inc., as the Monitor
                                            and Foreign Representative of Peraso
                                            Technologies Inc.




                                        2
20-11354-shl   Doc 55   Filed 10/02/20 Entered 10/02/20 13:59:50   Main Document
                                     Pg 3 of 17



                                   EXHIBIT A

                            Eighth Report of the Monitor
                                (Redacted Version)




                                         3
20-11354-shl    Doc 55    Filed 10/02/20 Entered 10/02/20 13:59:50     Main Document
                                       Pg 4 of 17



                                             Court File No.: CV-20-00642010-00CL


                                     ONTARIO

                           SUPERIOR COURT OF JUSTICE

                               (COMMERCIAL LIST)

                IN THE MATTER OF THE COMPANIES’ CREDITORS
               ARRANGEMENT ACT, R.S.C. 1985, c. C-36, AS AMENDED

   AND IN THE MATTER OF A PLAN OF COMPROMISE OR ARRANGEMENT
                  OF PERASO TECHNOLOGIES INC.
                                                      Applicant

                               REDACTED VERSION
                         EIGHTH REPORT OF THE MONITOR



  October 1, 2020                          Thornton Grout Finnigan LLP
                                           3200 – 100 Wellington Street West
                                           TD West Tower, Toronto-Dominion Centre
                                           Toronto, ON M5K 1K7

                                           D.J. Miller (LSO# 34393P)
                                           Email: djmiller@tgf.ca

                                           Andrew Hanrahan (LSO# 78003K)
                                           Email: ahanrahan@tgf.ca

                                           Tel:    416-304-1616
                                           Fax:    416-304-1313

                                           Lawyers for the Monitor, Ernst &
                                           Young Inc.
20-11354-shl    Doc 55    Filed 10/02/20 Entered 10/02/20 13:59:50         Main Document
                                       Pg 5 of 17



                                                 Court File No.: CV-20-00642010-00CL


                                       ONTARIO

                           SUPERIOR COURT OF JUSTICE

                                (COMMERCIAL LIST)

                IN THE MATTER OF THE COMPANIES’ CREDITORS
               ARRANGEMENT ACT, R.S.C. 1985, c. C-36, AS AMENDED

   AND IN THE MATTER OF A PLAN OF COMPROMISE OR ARRANGEMENT
                  OF PERASO TECHNOLOGIES INC.
                                                      Applicant

                         EIGHTH REPORT OF THE MONITOR

  INTRODUCTION

  1.    On June 3, 2020, Peraso Technologies Inc. (“Peraso”, the “Company” or the
        “Applicant”) applied for and was granted protection from the Ontario Superior
        Court of Justice (Commercial List) (the “Court”) under the Companies’ Creditors
        Arrangement Act R.S.C. 1985, c. C-36, as amended (“CCAA”), pursuant to an
        Order of Mr. Justice Hainey dated June 3, 2020 (the “Initial Order”). Ernst &
        Young Inc. (“EY” or the “Monitor”) was appointed Monitor of the Applicant in
        this CCAA proceeding. The Initial Order provided a stay of proceedings until June
        13, 2020 (the “Stay Period”) with respect to the Applicant and certain current and
        former directors of the Applicant.

  2.    On June 12, 2020, the Court heard a motion brought by the Applicant and, among
        other things, amended and restated the Initial Order (the “Amended and Restated
        Initial Order”) and extended the Stay Period to July 3, 2020.

  3.    On July 2, 2020, the Court heard a motion brought by the Applicant and approved
        a debtor-in-possession credit agreement and extended the Stay Period to August 14,
        2020.




                                             1
20-11354-shl   Doc 55    Filed 10/02/20 Entered 10/02/20 13:59:50          Main Document
                                      Pg 6 of 17



  4.    On August 11, 2020, the Court heard a motion brought by the Applicant and, among
        other things, extended the Stay Period to August 28, 2020. On August 28, 2020,
        the Court heard a motion brought by the Applicant and, among other things,
        extended the Stay Period to September 4, 2020.

  5.    On September 2, 2020, the Court heard a motion brought by the Applicant and
        approved an additional debtor-in-possession credit agreement and further extended
        the Stay Period to October 2, 2020.

  PURPOSE

  6.    The purpose of this eighth report of the Monitor (the “Eighth Report”) is to
        provide information to this Court about:

          a)   the Applicant’s operations and activities since the Sixth Report of the
               Monitor dated September 2, 2020 (the “Sixth Report”);

          b)   the receipts and disbursements of the Applicant from August 29, 2020 to
               September 18, 2020 (the “Reporting Period”);

          c)   the Applicant’s revised cash flow forecast for the period from September
               19, 2020 to October 30, 2020 (the “Cash Flow Forecast”);

          d)   the Applicant’s request to seal the Cash Flow Forecast, the unredacted
               October 1 Glibbery Affidavit (as defined below) and the unredacted Eighth
               Report (collectively, the “Confidential Documents”); and

          e)   the Applicant’s request for an order that the Stay Period be extended to
               October 30, 2020.

  TERMS OF REFERENCE

  7.    Capitalized terms used but not defined in this Eighth Report are defined in the
        Affidavit of Ronald Glibbery affirmed in connection with the Company’s motion
        (the “October 1 Glibbery Affidavit”).

  8.    In preparing this Eighth Report and making the comments herein, the Monitor has
        been provided with, and has relied upon, unaudited financial information, books,


                                              2
20-11354-shl   Doc 55     Filed 10/02/20 Entered 10/02/20 13:59:50              Main Document
                                       Pg 7 of 17



        records and financial information prepared by the Applicant, discussions with
        management of the Applicant (“Management”), and information from other third
        party sources (collectively, the “Information”). Except as described in this Report
        in respect of the Cash Flow Forecast:

          a)   the Monitor has reviewed the Information for reasonableness, internal
               consistency and use in the context in which it was provided. However, the
               Monitor has not audited or otherwise attempted to verify the accuracy or
               completeness of such information in a manner that would wholly or partially
               comply with Generally Accepted Assurance Standards (“GAAS”) pursuant
               to the Chartered Professional Accountants Canada Handbook and,
               accordingly, the Monitor expresses no opinion or other form of assurance
               contemplated under GAAS in respect of the Information; and

          b)   some of the information referred to in this Eighth Report consists of
               forecasts and projections. An examination or review of the financial
               forecast and projections, as outlined in the Chartered Professional
               Accountants Canada Handbook, has not been performed.

  9.    Future oriented financial information referred to in this Eighth Report was prepared
        based on Management’s estimates and assumptions. Readers are cautioned that
        since projections are based upon assumptions about future events and conditions
        that are not ascertainable, the actual results will vary from the projections, even if
        the assumptions materialize, and the variations could be significant.

  10.   Unless otherwise indicated, the Monitor’s understanding of factual matters
        expressed in this Report concerning the Applicant and its business is based on the
        Information, and not independent factual determinations made by the Monitor.

  11.   Unless otherwise stated, all monetary amounts contained herein are expressed in
        United States dollars.




                                              3
20-11354-shl   Doc 55     Filed 10/02/20 Entered 10/02/20 13:59:50             Main Document
                                       Pg 8 of 17



  OVERVIEW OF THE APPLICANT

  12.   This Eighth Report should be read in conjunction with the October 1 Glibbery
        Affidavit for additional background with respect to the Applicant.

  13.   The Applicant’s products are primarily used in wireless technology that operates
        on the 60 gigahertz (“GHz”) band and are being designed to power the next
        generation of high-speed wireless networks.

  14.   While Peraso currently generates most of its revenue by providing engineering
        services, it anticipates its future revenue will be primarily derived from two primary
        product lines: (i) software and (ii) chipsets. “Software” refers to the programs and
        technology used by computers, but does not consist of a physical item. “Chipsets”
        are physical products, made up of electrical components, at least one radio, one
        baseband, and typically an antenna. Peraso primarily manufactures and distributes
        two chipsets:

          a)   “W” Series Chipsets – these chipsets operate as an alternative to wired
               technology in consumer electronic devices; and

          b)   “X” Series Chipsets – these chipsets work with high performance wireless
               applications and can create wireless networks with a range of more than 1.5
               kilometres.

  15.   Peraso is in the process of leveraging its expertise with the 60 GHz wireless
        technology to enter the highly publicized 5G market.

  16.   As of September 30, 2020, the Applicant employed approximately 63 individuals
        and contractors in Canada and the United States.

  UPDATE ON THE APPLICANT’S ACTIVITIES

  17.   Since the date of the Sixth Report, the Applicant, with the assistance of the Monitor,
        has maintained operations in the normal course of business. The Applicant
        continues to provide engineering services and sell chipsets to its customers, while


                                              4
20-11354-shl   Doc 55    Filed 10/02/20 Entered 10/02/20 13:59:50             Main Document
                                      Pg 9 of 17



        developing increasingly advanced technology, which will have use in the 60 GHz
        and 5G spaces, among others.

  18.   As described in previous reports of the Monitor, Peraso has been engaged in certain
        litigation (the “Ubiquiti Litigation”) with Ubiquiti Inc. (“Ubiquiti”). Despite the
        Ubiquiti Litigation, Ubiquiti has continued to purchase “X” series chipsets, which
        makes up the vast majority of Peraso chipset sales at this time. The Monitor is
        advised by the Company that, subject to a positive outcome of the Ubiquiti
        Litigation or resolution of the same through a settlement as discussed below, the
        Company anticipates a diversification in its chipset customer base through the end
        of the year.

  19.   The Applicant filed a motion for a determination of whether the License Agreement
        was validly terminated by Peraso (the “Determination Motion”), a key issue in the
        Ubiquiti Litigation. On August 28, 2020 at a case conference with Justice Hainey,
        it was determined the two-day hearing would proceed as scheduled on September
        1 and 2, 2020. On September 1, on the basis that the parties were close to finalizing
        a settlement of the matters at issue, Ubiquiti and Peraso jointly requested an
        adjournment of the September 1 and 2, 2020 hearing of the Determination Motion.
        The hearing was rescheduled to be heard by this Court over three days, starting on
        October 26, 2020.

  20.   On September 2, 2020 Peraso and Ubiquiti agreed to a non-binding settlement term
        sheet (the “Settlement Term Sheet”) with respect to the Ubiquiti Litigation and
        commercial terms relating to the granting of certain manufacturing rights. The
        Settlement Term Sheet included agreement on the consideration to be paid to
        Peraso and other key terms.

  21.   Since the date of the Sixth Report, the Applicant and Ubiquiti, with the assistance
        of the Monitor, have been engaged in discussions to finalize a settlement of the
        Ubiquiti Litigation. While extensive discussions have taken place with the
        Monitor’s assistance and involvement, and Ubiquiti and Peraso believe they are
        close to finalizing a settlement agreement, no agreement has been reached as of the


                                             5
20-11354-shl   Doc 55       Filed 10/02/20 Entered 10/02/20 13:59:50         Main Document
                                         Pg 10 of 17



        date of this Report. The Monitor understands that the Applicant and Ubiquiti have
        reached an agreement as to the major issues between themselves; however,
        discussions with certain third parties whose consents are required to enter into and
        implement the settlement remain ongoing.

  ACTUAL RECEIPTS AND DISBURSEMENTS

  22.   A summary of the Applicant’s actual receipts and disbursements during the
        Reporting Period as compared to the Cash Flow Forecast set out in Exhibit D to the
        September 2 Glibbery Affidavit (as defined in the Sixth Report) is set out in
        Appendix “A” to this Eighth Report.

  23.   The Applicant’s actual combined net cash inflow was approximately
        for the Reporting Period, which is approximately


                      , as detailed in Appendix A.

  24.   As at September 18, 2020, the Applicant had available cash of approximately
                        .

  UPDATED CASH FLOW FORECAST

  25.   The Applicant, with the assistance of the Monitor, has prepared the Cash Flow
        Forecast for the six (6) week period from September 19, 2020 to October 30, 2020
        (the “Cash Flow Period”) for the purpose of projecting the Applicant’s estimated
        liquidity needs during the Cash Flow Period. A copy of the Cash Flow Forecast is
        attached as Exhibit D to the October 1 Glibbery Affidavit.

  26.   The Cash Flow Forecast has been prepared by the Applicant using probable and
        hypothetical assumptions set out in the notes to the Cash Flow Forecast. The Cash
        Flow Forecast reflects Management’s estimates of receipts and disbursements on a
        weekly basis over the six (6) week Cash Flow Period.

  27.   The cash position of the Applicant as at August 19, 2020 was approximately
               . The cost of the CCAA proceeding will be paid from the Applicant’s


                                              6
20-11354-shl   Doc 55    Filed 10/02/20 Entered 10/02/20 13:59:50            Main Document
                                      Pg 11 of 17



        available cash. The Applicant’s Cash Flow Forecast estimates that during the Cash
        Flow Period, the Applicant will collect receipts of approximately          and will
        incur projected estimated disbursements of approximately                      . The
        Cash Flow Forecast projects that the Applicant will have sufficient liquidity during
        the proposed Stay Period based on its existing cash resources.

  28.




  29.   The Applicant is seeking an extension of the stay of proceedings until October 30,
        2020, which extension will be used to attempt to finalize and implement a
        settlement with Ubiquiti. The Applicant also intends to use the extension of the
        Stay Period to explore its options for the overall resolution and conclusion of its
        CCAA proceedings.

  30.




                                             7
20-11354-shl   Doc 55     Filed 10/02/20 Entered 10/02/20 13:59:50            Main Document
                                       Pg 12 of 17




  31.   The Monitor’s review of the Cash Flow Forecast consisted of inquiries, analytical
        procedures and discussions related to Information supplied to it by certain key
        members of Management. Since the probable and hypothetical assumptions need
        not be supported, the Monitor’s procedures with respect to them were limited to
        evaluating whether they were consistent with the purpose of the Cash Flow
        Forecast. The Monitor also reviewed the support provided by Management for the
        probable and hypothetical assumptions, and the preparation and presentation of the
        Cash Flow Forecast.

  32.   Based on the Monitor’s review, nothing has come to its attention that causes it to
        believe that, in all material respects:

          a)    the probable and hypothetical assumptions are not consistent with the
                purpose of the Cash Flow Forecast;

          b)    as at the date of this Report, the probable and hypothetical assumptions
                developed by Management are not suitably supported and consistent with
                the restructuring plans of the Applicant or do not provide a reasonable basis
                for the Cash Flow Forecast; or

          c)    the Cash Flow Forecast does not reflect the probable and hypothetical
                assumptions.

  33.   As described in the Terms of Reference above, since the Cash Flow Forecast is
        based on assumptions regarding future events, actual results will vary from the
        information presented even if the probable and hypothetical assumptions occur, and
        the variations may be material. Accordingly, the Monitor expresses no assurance
        as to whether the Cash Flow Forecast will be achieved. In addition, the Monitor
        expresses no opinion or other form of assurance with respect to the accuracy of
        financial information presented in the Cash Flow Forecast or relied upon by the
        Monitor in preparing this Report.


                                                  8
20-11354-shl   Doc 55    Filed 10/02/20 Entered 10/02/20 13:59:50             Main Document
                                      Pg 13 of 17



  34.   The Cash Flow Forecast has been prepared solely for the purpose described above,
        and readers are cautioned that it may not be appropriate for other purposes.

  SEALING ORDER

  35.   The Applicant is requesting that the Confidential Documents be filed with the Court
        on a confidential basis and remain sealed pending further order of the Court.

  36.   The Monitor supports the Applicant’s request. The Confidential Documents contain
        commercially sensitive information, including details related to the Applicant’s
        current liquidity that could, if publicly disclosed, be detrimental to the Applicant.
        The Confidential Documents also contain financial information related to the
        ongoing Ubiquiti Litigation, and the Monitor does not believe that making that
        information publicly available would be appropriate in the circumstances. The
        Monitor also does not believe that any stakeholder will be prejudiced if the
        documents are sealed.

  EXTENSION OF THE STAY PERIOD

  37.   Pursuant to the Initial Order, the Stay Period is currently set to expire on October
        2, 2020. The Applicant is currently requesting an extension of the Stay Period to
        October 30, 2020. During this period, the Applicant intends to finalize and obtain
        Court approval of a settlement with Ubiquiti and begin exploring its options for an
        overall resolution of the CCAA proceeding.

  38.   If, by the end of the day on October 7, 2020 at the latest, the Applicant has not
        reached a full and final settlement agreement with Ubiquiti, including the necessary
        agreements with third parties, the Monitor understands that the Applicant intends
        to commence an expedited sale process, which it intends to complete during the
        proposed Stay Period.

  39.




                                             9
20-11354-shl   Doc 55     Filed 10/02/20 Entered 10/02/20 13:59:50            Main Document
                                       Pg 14 of 17




  40.   Accordingly, the Applicant intends to return to Court late next week or the week of
        October 12, 2020. At that hearing, the Applicant will either: (i) seek approval of a
        full and final settlement with Ubiquiti, if such an agreement has been concluded; or
        (ii) seek approval of a sale process.

  41.




  42.




  43.   The Monitor is of the view that an extension of the Stay Period is appropriate for
        the following reasons, among others:

          a)   Management and Ubiquiti have worked diligently to reach a settlement of
               the Ubiquiti Litigation and are committed to taking all steps necessary to
               finalize a settlement, which would be in the best interests of the Applicant’s
               stakeholders; and

          b)   the Applicant continues to operate in good faith and with due diligence since
               the date of the Initial Order.




                                                10
20-11354-shl    Doc 55     Filed 10/02/20 Entered 10/02/20 13:59:50       Main Document
                                        Pg 15 of 17



  RECOMMENDATION

  44.    For the reasons stated herein, the Monitor supports the relief sought by the
         Applicant.

  All of which is respectfully submitted this 1st day of October, 2020.

  ERNST & YOUNG INC.
  Solely in its capacity as the Monitor of
  Peraso Technologies Inc. and not
  in its personal capacity

  Per:




  Brian M. Denega, CPA, CA, LIT, CIRP
  Senior Vice President




                                              11
20-11354-shl   Doc 55   Filed 10/02/20 Entered 10/02/20 13:59:50   Main Document
                                     Pg 16 of 17




                         Confidential Appendix “A”

                   To the Eighth Report of the Monitor

                           Dated October 1, 2020


                                TO BE SEALED
                    FROM PUBLIC RECORD PENDING
                    FURTHER ORDER OF THE COURT
                   20-11354-shl   Doc 55
                                      Filed 10/02/20 Entered 10/02/20 13:59:50 Main Document
                                                   Pg 17 of 17
IN THE MATTER OF THE COMPANIES’ CREDITORS ARRANGEMENT ACT, R.S.C. 1985, c. C-36, AS AMENDED
AND IN THE MATTER OF A PLAN OF COMPROMISE OR ARRANGEMENT OF PERASO TECHNOLOGIES INC.

                                                                 Court File No. CV-20-00642010-00CL


                                                                                   ONTARIO
                                                                          SUPERIOR COURT OF JUSTICE
                                                                              (COMMERCIAL LIST)
                                                                          Proceedings commenced at Toronto


                                                                 EIGHTH REPORT OF THE MONITOR ERNST &
                                                                              YOUNG INC.



                                                                   Thornton Grout Finnigan LLP
                                                                   3200 – 100 Wellington Street West
                                                                   TD West Tower, Toronto-Dominion Centre
                                                                   Toronto, ON M5K 1K7

                                                                   D.J. Miller (LSO# 34393P)
                                                                   Email: djmiller@tgf.ca

                                                                   Andrew Hanrahan (LSO# 78003K)
                                                                   Email: ahanrahan@tgf.ca

                                                                   Tel:   416-304-1616
                                                                   Fax:   416-304-1313

                                                                   Lawyers for the Monitor, Ernst & Young Inc.
